953 F.2d 638
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Carl Edward HALL, Plaintiff-Appellant,v.David A. WILLIAMS, Warden;  Randall B. Kahelski, AssistantWarden;  Joe Edmonds, Adjustment CommitteeChairman, Defendants-Appellees.
No. 90-6204.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 14, 1992.Decided Feb. 3, 1992.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.   Richard B. Kellam, Senior District Judge.  (CA-90-1524-N)
Carl Edward Hall, appellant pro se.
Robert Harkness Herring, Jr., Assistant Attorney General, Richmond, Va., for appellees.
E.D.Va.
AFFIRMED.
Before PHILLIPS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Carl Edward Hall appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Hall v. Williams, No. CA-90-1524-N (E.D.Va. Dec. 10, 1990).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.